UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        4/13/2020
                                                    X
IN THE MATTER OF:                                   :
DAVID YASEEN and CAROLYN JURIS,                     :       20 CIV. 2720
as Owners of the 1982 Catalina 30 sailing vessel,   :
S/V “ENDURANCE” Hull No. CTYN2771M82I,              :
Registration No. NY3965FR4                          :
her tenders, gear, furniture, tackle,               :
appurtenances, etc.                                 :
                                                    :
              Petitioners.                          :
                                                    X


         ORDER APPROVING SECURITY, DIRECTING ISSUE OF NOTICE,
         RESTRAINING SUITS AND DIRECTING THE FILING OF CLAIMS


       A Complaint having been filed herein on the 1st day of April, 2020 by DAVID YASEEN

and CAROLYN JURIS (hereinafter collectively as “Petitioners” or “Owners”), as Owners of the

1982 Catalina 30 sailing vessel “ENDURANCE”, Hull No. CTYN2771M82I, Registration No.

NY3965FR4 (hereinafter “the Vessel”) for exoneration from and/or limitation of liability as

provided by 46 U.S.C. § 30501 et seq. (previously codified as 46 App. U.S.C. §§183, 189) and

Rule F of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions of the Federal Rules of Civil Procedure (“Supplemental Rules”) for any claims of

damage or injury arising on or about October 17, 2019 when the Vessel broke free from its

mooring anchor located in City Island, New York during a storm, then drifted, impacted objects

along its path, and ultimately came to rest on the shore of Saddle Rock Village, New York as is

more fully described in the Complaint; and

       The Complaint having stated that the value of Petitioners’ interest in said Vessel does not

exceed One Thousand Five Hundred Dollars ($1,500); and
       Petitioners having requested leave to file with the Court an Ad Interim Security for Value

in the amount of $1,500, which is the value of Petitioners’ interest in said Vessel, plus an amount

for interest at the rate of 6% per annum from the date hereof, plus costs in the amount of $500, as

security for the benefit of Claims;

       NOW, on motion of the attorneys for the Petitioners, it is

       ORDERED that Petitioners are granted leave to file the Ad Interim Security for Value

for the benefit of Claimants in the sum of $1,500, plus interest at the rate of 6% per annum from

the date hereof, plus costs in the amount of $500, without prejudice to any interested party’s right

to seek a modification as provided by Supplemental Rule F(7); and

       IT IS FURTHER ORDERED that Petitioners and any Claimant who may properly

become a party hereto may contest the amount of value of Petitioners’ interest in the Vessel as

contained in the Complaint, together with adequate security, as the Court may from time to time

order; and

       IT IS FURTHER ORDERED that Petitioners’ election to post security in the form of an

Ad Interim Security for Value is done without prejudice to their right to seek modification of the

form and quantum of the security, including by the substitution of an approved Interim

Stipulation for Value; and

       IT IS FURTHER ORDERED that if the amount and form of security is not contested

by any Claimant herein, said security shall stand and an appraisal by a Commissioner will not be

required; and

       IT IS FURTHER ORDERED that a Notice, a copy of which is attached hereto, shall be

issued by the Clerk of this Court to all persons asserting claims with respect to which the

Complaint seeks exoneration from or limitation of liability admonishing them to file their




                                                 2
respective claims with the Clerk of Court, in writing, and to serve on the attorneys for Petitioners
                      April 17, 2020
a copy thereof on or ______________  following this Court’s issuance of a Notice pursuant to

Supplemental Rule F(4) or be defaulted, and that if any claimant desires to contest either the

right to exoneration from liability or the right to limitation of liability, such claimant shall file

and serve on the attorneys for the Petitioners an Answer to the Complaint on or before said date,

unless the claims have included an Answer to the Complaint, so designated, or be defaulted; and

       IT IS FURTHER ORDERED that the aforesaid Notice once issued shall be published

in a newspaper designated for the publication of legal notices in the County where damages are

alleged to have occurred, published in New York, once a week for four (4) weeks before the

return date of said Notice, as provided by the aforesaid Supplemental Rule F(4) and served

personally on every person known to have any claim against the Vessel or Petitioners, or

delivered to their attorneys; and

       IT IS FURTHER ORDERED that the further prosecution of any and all actions, suits

and proceedings already commenced and the commencement or prosecution thereafter of any

and all suits, actions, or proceedings of any nature and description whatsoever in any Court of

any jurisdiction, or otherwise, against Petitioners, and the taking of any steps and the making of

any motion in such actions, suits or proceedings against the Petitioners, or against the agents,

representatives, or insurers of the Petitioners or the Vessel except in this action, to recover

damages for or in respect to any loss, damage or injury caused by or resulting from the aforesaid

incident, as alleged in the Complaint, be and they hereby are restrained, stayed and enjoined until

the hearing and determination of this action, and all warrants of arrest and/or attachment issued

in such other suits, actions or legal proceedings be and the same are hereby prohibited; and




                                                 3
       IT IS FURTHER ORDERED that service of this Order as a restraining order be made

through the Post Office by mailing a copy thereof return receipt requested to the person, or

persons or claimants to be restrained, or to their respective attorneys.

SO ORDERED:


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
                                                                           4/13/2020




                                                  4
